UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 000-52745 Victory Electronic Cigarettes Corporation (Exact name of registrant as specified in its charter) Formerly known as Teckmine Industries, Inc. NEVADA 98-0534859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1880 Airport Drive, Ball Ground GA 30107 (Address of principal executive offices) (770) 208-0720 (Company’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNoþ The Company had 53,344,000 shares outstanding as of August 8, 2013. Explanatory Note As used in this report and unless otherwise indicated, the terms “we”, “us” and “our” refer to Victory Electronic Cigarettes Corporation, formally known as Teckmine Industries, Inc. We are filing this Amendment No. 1 to Quarterly Report on Form 10‐Q/A (this “Amendment”) to restate and amend our previously issued unaudited condensed consolidated financial statements and related financial information for the three and six months ended June 30, 2013 and 2012 previously included in its Quarterly Report on Form 10‐Q for the quarterly period ended June 30, 2013 (the “Original Form 10‐Q”), which was filed with the Securities and Exchange Commission on August 14, 2013 (the “Original Filing Date”). This Amendment amends and restates the Company’s unaudited condensed consolidated financial statements and related disclosures in “Part I – Item 1. Financial Statements” for the fiscal quarters ended June 30, 2013 and 2012, as well as related disclosures in “Part I – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Part I – Item 4. Controls and Procedures,” “Part II – Item 1A. Risk Factors” and “Part II – Item 6. Exhibits.” Background to the Restatements On November 6, 2013, our Board of Directors concluded, in consultation with management and after discussion with our independent registered public accounting firm (Accell Audit & Compliance P.A.), that, due to the omission in the financial statements of a convertible debenture totaling $200,000, which was assumed by us in connection with the reverse merger with Techmine Industries, Inc. on June 25, 2013, the unaudited condensed consolidated financial statements for the fiscal quarter ended June 30, 2013 should no longer be relied upon. Effects of Restatement The effect of the restatement is an increase to our current liabilities in the amount of $200,000 and a decrease in additional paid in capital for the same amount. The Company has amended and restated in its entirety each Item of the Original Form 10‐Q that required a change to reflect this restatement and to include certain additional information, namely: “Part I – Item 1. Financial Statements,” “Part I – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Part I – Item 4. Controls and Procedures,” “Part II – Item 1A. Risk Factors” and “Part II – Item 6. Exhibits.” Pursuant to Rule 12b‐15 under the Securities Exchange Act of 1934, as amended, or the Exchange Act, this Amendment contains only the items and exhibits to the Original Form 10‐Q that are being amended and restated, and unaffected items and exhibits are not included herein. Except as stated above, the financial statements and other disclosures in the Original Form 10‐Q are unchanged. In particular, this Amendment has not been updated to reflect any events that have occurred after the Original Form 10‐Q was filed or to modify or update disclosures affected by other subsequent events. Accordingly, forward‐looking statements included in this Amendment represent management’s views as of the Original Filing Date and should not be assumed to be accurate as of any date thereafter. This Amendment should be read in conjunction with the Original Form 10‐Q and the Company’s filings with the Securities and Exchange Commission made subsequent to the Original Filing Date, together with any amendments to those filings. “Part II – Item 6. Exhibits” of this Amendment has been amended to include currently dated certifications from the Company’s principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes‐Oxley Act of 2002. TABLE OF CONTENTS Page PART I — Financial Information Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitativeand Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II — Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Default Upon Senior Securities 25 Item 4. Mine Safety Disclosures 26 Item5. Other Information 26 Item6. Exhibits 26 Signatures 27 2 PART I — Financial Information ITEM1. FINANCIAL STATEMENTS. VICTORY ELECTRONIC CIGARETTES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid inventory Other prepaid expenses Deposit - - Employee advances - Total current assets Furniture and equipment, net - Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue - Revolving credit line - Deferred compensation Due to related party 1,033,166 Convertible related party promissory notes 200,000 - Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity (deficit) Common stock, $.001 par value; 53,344,000 and 32,500,000 shares issued and authorized at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equtiy (deficit) ) Total liabilities and stockholders' equity $ $ See notes to unaudited condensed consolidated financial statements 3 VICTORY ELECTRONIC CIGARETTES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Three Months Ended June 30, Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Internet sales $ Retail and wholesale revenues Total revenues Cost of Goods Sold Gross profit Operating expenses Advertising and promotion Personell costs Professional fees Selling expenses General and administrative Merchant account fees Research and development - Total operating costs Loss from operations ) Other income (expense) Interest expense ) - ) - Net loss $ ) ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic Diluted See notes to unaudited condensed consolidated financial statements 4 VICTORY ELECTRONIC CIGARETTES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) June 30, June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to Net cash from operating activities: Depreciation expense - Bad debt expense - Stock based compensation - Non-cash interest expense Changes in operating assets: Accounts receivable ) Inventory ) ) Prepaid inventory - Other prepaid expenses ) - Employee advances ) - Accounts payable and accrued expenses Deferred revenue ) - Deferred compensation Net cash from operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from issuance of common stock - Advances from related party Proceeds from debenture note payable - Payments on revolving line of credit, net ) - Net cash from financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ Supplementary Cash Flow Information Cash paid during the year for: Interest $ $
